Citation Nr: 1705635	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  13-20 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Eligibility for substitution as claimant due to the death of the Veteran.


WITNESSES AT HEARING ON APPEAL

Appellant and her mother, K.A.


ATTORNEY FOR THE BOARD

A. Fagan, Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to January 1966.  He died in January 2012.  The appellant is the Veteran's daughter and is seeking substitution as claimant under 38 U.S.C.A. § 5121A.  

The appellant testified at a videoconference hearing in August 2016 before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran died in January 2012; the appellant here, the Veteran's daughter, filed a claim to substitute for the Veteran in March 2012.

2.  There were no pending claims at the time of the Veteran's death in January 2012. 


CONCLUSION OF LAW

Because the Veteran did not have a claim or an appeal pending at the time of his death, as a matter of law, the criteria for substitution of appellant for the Veteran have not been met.  38 U.S.C.A. § 5121, 5121A (West 2014); 38 C.F.R. §§ 3.57, 3.1000, 3.1010 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The VCAA is not applicable to cases where the law is determinative of the issue on appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).   As this is the case here, the Board finds the provisions of the VCAA are not applicable to the present appeal and it is not required to address efforts to comply with the VCAA.  Notwithstanding the fact that the VCAA is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the appellant has had a fair opportunity to present arguments and evidence in support of her claim.  She was informed of the issue and the evidence necessary to support her claim, and testified as to her contentions before the undersigned VLJ in August 2016.  She has not asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor has she identified any prejudice in the conduct of the Board hearing.

In short, the Board concludes from that review that the requirements for the fair development of the appeal have been met in this case.

II.  Contested Claim Procedures

VA rules include special procedural requirements for simultaneously contested claims.  Here, the Veteran's ex-wife, K.A., filed a claim for Dependency and Indemnity Compensation in February 2012, which is also considered as a claim of entitlement to substitution.  However, as she and the Veteran were divorced in February 1997, she was deemed not a proper claimant, and she did not appeal the RO's determination.  No other claimant has filed for substitution due to the death of the Veteran; thus, contested claim procedures are not for application.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2016).  

To the extent that it can be argued that any such procedures are applicable and were not followed, the Board nevertheless finds that it may proceed with a determination on this appeal at the present time.  In this regard, the Board notes that the appellant is not eligible for the benefit sought - i.e., substitution for the Veteran in any claim pending as of the date of his death, as no claims were pending.  Given these circumstances, there is no detriment to the claimant in deciding this appeal without notifying potentially interested parties of each claimant's contentions and/or reasons for denial.

III.  Substitution

In March 2012, the appellant submitted a statement that was received as a request to continue a claim or appeal of the Veteran pursuant to the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151  (2008) (creating 38 U.S.C.A. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008).

Under 38 U.S.C.A. § 5121A, an eligible person may request to substitute as claimant for a veteran following his or her death for the purpose of processing any pending claims to completion.  Substitution differs from a traditional "accrued benefits" claim in that additional evidence and argument may be added to the claims file following the death of the veteran.  Cf. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  A request for substitution must be filed not later than one year after the date of a veteran's death and, as provided for in this provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title..." Id.; 38 U.S.C.A. § 5121A.

Of specific note, the regulations provide that, in order for a substituted claimant to move forward, "a claim or appeal must be pending." 38 C.F.R. § 3.1010(g)(1). 

A claim is considered to be pending "if the claimant had filed the claim with an agency of original jurisdiction but dies before the agency of original jurisdiction makes a decision on the claim," or if at the time of the claimant's death, "the agency of original jurisdiction has made a decision on the claim, but the claimant has not filed a notice of disagreement, and the period allowed by law for filing a notice of disagreement has not expired."  38 C.F.R. § 3.1010 (g)(1)(i). 

An appeal is considered to be pending "if a claimant filed a notice of disagreement in response to a notification from an agency of original jurisdiction of its decision on a claim, but dies before the Board of Veterans' Appeals issues a final decision on the appeal."  38 C.F.R. § 3.1010 (g)(1)(ii).  If the Board has issued a final decision prior to the claimant's death, then "the appeal is not pending before VA for purposes of this section."  Id.  

Following a review of the record, the Board finds that there were no pending claims at the time of the Veteran's death in January 2012.  In the present case, the appellant specifically argues that the Veteran had either a claim or an appeal pending related to entitlement to an earlier effective date for the grant of service connection for schizophrenia.  In various statements and in testimony before the Board, she alleges that an effective date as early as January 1966, when the Veteran was discharged from service, is warranted, and that a claim for or an appeal regarding that benefit was pending at the time the Veteran died in January 2012.

Unfortunately, the record does not support her assertion.  On the contrary, the record shows that all claims relating to the effective date assigned for the grant of schizophrenia were finally adjudicated by VA prior to the Veteran's January 2012 death.

By way of history, service connection for schizophrenic reaction was first denied in an unappealed June 1973 rating decision.  Thereafter, the Veteran pursued claims of entitlement to service connection for a nervous/psychiatric condition, including on a reopened basis, which were variously denied by the RO, as well as by the Board in May 1978 and March 1980 decisions.  Eventually entitlement to service connection for schizophrenia was established based on a reopened claim pursuant to a September 1992 rating decision, which implemented an August 1992 Board decision granting that claim.  Significantly, the Veteran did not appeal the June 12, 1990, effective date assigned by the RO in the September 1992 rating decision.  Thus, the rating decision became final as to the effective date assigned.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

During his lifetime, the Veteran pursued entitlement to an effective date earlier than June 12, 1990, for the grant of service connection for schizophrenia by alleging clear and unmistakable errors in a June 1973 rating decision that denied service connection for schizophrenic reaction.  However, those CUE claims were finally denied by the Board in May 1998 and January 2007 decisions.  While the Veteran did appeal the May 1998 Board decision to the Court of Appeals for Veterans Claims (CAVC), the CAVC affirmed the Board's May 1998 decision, and the CAVC's decision was ultimately upheld by the United States Court of Appeals for the Federal Circuit (Court).  The Veteran did not appeal the January 2007 Board decision finding that there is no CUE in the June 1973 rating decision.  Thus, the issue of entitlement to an earlier effective date for schizophrenia by way of CUE in the June 1973 rating decision was finally decided by the Board.  

There are no other statements of record that were filed by the Veteran prior to his death in January 2012 that can be construed as a claim of CUE in any prior Board decision or rating decision as to the effective date assigned for the grant of service connection for schizophrenia, or any other claim of entitlement to disability benefits, that remained unadjudicated.  The Board recognizes that August 25, 2011 and October 24, 2011 correspondence issued by the RO state	that VA received an "application for benefits" and was "processing [an] application for COMPENSATION."  While the appellant alleges that those letters support that a claim for benefits was pending at the time the Veteran died in January 2012, it is clear that, when considered with other evidence of record, the letters were issued in reference to a proposed finding of incompetency.  

In this regard, on August 24, 2011, one day prior to issuance of the first letter referencing receipt of an application for benefits, VA received a medical statement dated August 23, 2011, from the Veteran's VA primary care provider indicating her professional opinion that the Veteran is incapable of managing his financial affairs.  Thereafter, a November 2011 "Checklist for Compensation Development" shows that the RO was only developing a claim for "Incompetency" that was dated August 23, 2011; no other claims were listed.  Then, based on a handwritten notation on the checklist, the issue was closed out on January [redacted], 2012, following the Veteran's death.  There is no indication on the November 2011 checklist that any other claims were received or being developed, nor is there another development checklist of record related to another claim.

To the extent that the issue of whether the Veteran was competent to manage his funds was pending prior to his death, such an issue does not amount to a "claim" for which the appellant can be substituted, as there is no benefit to be paid.  In this regard, a claim is defined in VA regulations as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2016) (emphasis added).  Moreover, benefits awarded in cases involving substitution are limited to any past-due benefits for the time period between the effective date of the award and what would have been the effective date of discontinuance of the award as a result of the Veteran's death.  38 C.F.R. § 3.1010(g)(2).  Here, there is no indication that the Veteran sought any benefit to be paid that was unadjudicated prior to his death or that any past-due benefits existed; rather, there was, at most, an unfulfilled request on his behalf that someone be appointed to manage his funds, which was rendered moot upon his death.  As such, there are no past-due benefits to be awarded.

Given these facts, the Board must deny the claim on appeal.  As noted above, in order for a claimant to validly substitute for a deceased veteran, that Veteran must have had a claim or an appeal pending before VA.  Unfortunately, he had neither. 

In order for a claim to be considered pending, either the AOJ must not have made a decision at the time of the claimant's death, or if it had issued a decision, then the claimant must not have filed a notice of disagreement and the period allowed by law for filing a notice of disagreement has not expired.  38 C.F.R. § 3.1010(g)(1)(i).  Neither condition is satisfied here.  The issue on which the appellant has presented argument and specifically seeks substitution - namely, entitlement to an earlier effective date for the grant of service connection for schizophrenia - was finally decided by the RO in an unappealed September 1992 rating decision that established the June 1990 effective date.  The period allowed by law for filing a notice of disagreement with the September 1992 rating decision has expired.  As the Veteran did not appeal that decision, the effective date became final.  Moreover, the CUE claims pertaining to the June 1973 rating decision have been finally denied by the Board and, as such, there is no appeal pending.  38 C.F.R. § 3.1010(g)(1)(ii).

In order for an appeal to be considered pending, the Veteran would have to have died "before the Board of Veterans' Appeals issues a final decision on the appeal."  38 C.F.R. § 3.1010 (g)(1)(ii).  Here, however, the Board issued decisions in May 1998 and January 2007 addressing entitlement to an earlier effective date based on CUE in a June 1973 rating decision.  Because the Board issued its decision before the Veteran's death, he cannot be considered to have had an appeal pending at the time of his death. 

To the extent the appellant wishes to revisit the September 1992 decision assigning the effective date for service connection for schizophrenia on any basis other than CUE, notwithstanding that the Veteran himself did not seek such action, such a claim is without merit and must be dismissed as a freestanding claim for an earlier effective date.  See Leonard v. Nicholson, 405 F3d 1333 (Fed Cir 2005); Rudd v. Nicholson, 20 Vet. App. 296 (2006).  To hold otherwise would vitiate the rule of finality, which was expounded upon in Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).

Moreover, the record does not show, and the appellant has not pointed to any other communication received from the Veteran prior to his death expressing an intent to seek benefits that was not addressed by a prior final Board or rating decision.  He, therefore, could not be considered to have a claim pending at the time of his death.

Finally, in response to assertions by the appellant, the doctrine of equitable tolling has been considered.  As it relates to the effective date for the grant of service connection for schizophrenia, regulations provide that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The effective date for an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the effective date is the later of the date of receipt of the claim or the date entitlement to service connection arose.  38 C.F.R. § 3.400(b)(2).

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 C.F.R. §§ 3.400(q)(2), 3.400(r).  The effective date for the grant of service connection following a final decision is the date of the reopened claim.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002) (holding that 38 U.S.C.A. § 5110(a) "is clear on its face with respect to granting an effective date for an award of VA periodic monetary benefits no earlier than the date that the claim for reopening was filed").  The CAVC explained that the statutory framework does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits based on a reopened claim.  Id. (holding that the term "new claim," as it appeared in 38 C.F.R. § 3.400(q), means a claim to reopen a previously and finally decided claim).

To the extent that the appellant has asserted entitlement to an earlier effective date due inaction of the Veteran to file a timely notice of disagreement with the September 1992 rating decision to his mental state, the application of equitable tolling within the context of veterans law stems from Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990), wherein the United States Supreme Court (Supreme Court) held that equitable tolling may be applied to toll a statute of limitations "where the claimant has actively pursued his judicial remedies by filing a defective pleading during the statutory period, or where the complainant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass."  The Supreme Court held that there is a rebuttable presumption that all federal statutes of limitations contain an implied equitable tolling provision.  Id. at 95-96.

As it applies to the governing statute in this case, 38 U.S.C.A. § 5110, Andrews (Holly) v. Principi, 351 F.3d 1134, 1137-38 (Fed. Cir. 2003) held that equitable tolling, which may be applied to a statute of limitations, does not apply to § 5110 because it does not contain a statute of limitations, but merely prescribes when benefits may begin and provides for an earlier effective date under certain limited circumstances.

The following year, Barrett v. Principi, 363 F.3d 1316 (Fed. Cir. 2004) expanded equitable tolling to apply not only where the claimant has been "induced or tricked by his adversary's misconduct," but also where his or her "failure to file was the direct result of a mental illness that rendered him or her incapable of 'rational thought or deliberate decision making.'"  Id. at 1321 (citations omitted).  As Barrett dealt with the statute of limitation for filing appeals to the CAVC from decisions of the Board under 38 U.S.C.A. § 7266, it did not reverse Andrews on the point that the effective dates prescribed by § 5110 are not statutes of limitation.

Therefore, the controlling case law as set forth in Andrews is that equitable tolling does not apply to 38 U.S.C.A. § 5110, the provision upon which the effective date for the Veteran's acquired psychiatric disability is based.  A more recent decision of the Federal Circuit also addressed this issue, cited to Andrews as good law, and similarly concluded that equitable tolling is not an available remedy to an appellant under § 5110.  See Butler v. Shinseki, 603 F.3d 922 (Fed. Cir. 2010) (per curiam).  

Accordingly, the appellant's equitable tolling argument must fail because she is asking the Board to "waive the express statutory requirements for an earlier effective date," which it cannot do.  See Edwards v. Peake, 22 Vet. App. 29, 36-37 (2008) (quoting Andrews, 351 F.3d at 1138).  Thus, the doctrine of equitable tolling is not applicable in this case.

Although the doctrine of equitable tolling is an evolving area of VA jurisprudence, current jurisprudence appears to indicate that the time period for filing an NOD is also not subject to equitable tolling.

In Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428 (2011), the Supreme Court affirmed that statutory jurisdictional requirements are not subject to equitable tolling exceptions created by courts.  Rather, only claims processing rules without jurisdictional consequences are subject to equitable tolling.  See also Bowles v. Russell, 551 U.S. 205 (2007).  For the reasons set forth below, the Board concludes that the requirement that a claimant file a timely NOD is a jurisdictional predicate to the Board's adjudication of a matter. 

In this regard, the Board has jurisdiction over appeals from all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans and their dependents or survivors.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 20.101, 20.200.

A claimant may initiate an appeal to the Board from an unfavorable decision by the Secretary by filing an NOD.  The NOD "shall" be filed within one year of the mailing of notification of the unfavorable decision.  If the claimant does not file an NOD within the one-year period, the decision "shall become final."  If a timely NOD is filed, however, the claimant completes the appellate process by submitting a substantive appeal after a statement of the case is furnished.  38 U.S.C.A. § 7105.

In Percy v. Shinseki, 23 Vet. App 37 (2009), the CAVC noted that, although Congress used "permissive language" in the statute for filing a substantive appeal, the language used by Congress in enacting the statute for filing an NOD was "mandatory," indicating a clear intention to foreclose the Board's exercise of jurisdiction over a matter where an NOD had not been filed, but not where a substantive appeal had not been filed.  Indeed, the CAVC noted that "[t]he permissive language of section 7105(d)(3) stands in stark contrast to the statutory language mandating that claimants file a timely NOD: 'notice of disagreement shall be filed within one year from the date of mailing of notice of the result of initial review or determination,' and '[i]f no notice of disagreement is filed . . . within the prescribed period, the action or determination shall become final.'"  Id. at 44 (citing Act of Sept. 19, 1962, Pub. L. No. 87-666, 76 Stat. 553)(enacting both NOD and substantive appeal requirements).  In light of the CAVC's discussion in Percy, the Board finds that the filing of an NOD is jurisdictional, and thus not subject to the equitable tolling doctrine.  Accordingly, for the reasons discussed above, the Board finds no basis upon which to find that the September 1992 rating decision has remained pending since issuance based on the appellant's equitable tolling argument.

Moreover, to obtain the benefit of equitable tolling based on the Veteran's psychiatric disability, the evidence must show that the failure to file was the direct result of a mental illness that rendered him or her incapable of "rational thought or deliberate decision making," or "incapable of handling [his] own affairs or unable to function [in] society."  See Barrett, 363 F.3d at 1321(citations omitted).  Here, the record shows that the Veteran has been represented by an attorney since the award of service connection for schizophrenia and, despite his mental illness during his lifetime, he demonstrated awareness of both the need to and the knowledge of how to file appeals at all levels.  Indeed, since leaving service, he appealed various decisions issued by the RO, the Board, and the CAVC, including a Board decision issued after the grant of service connection concerning entitlement to an earlier effective date for schizophrenia based on CUE in a June 1973 rating decision.  Thus, the Board concludes that the Veteran's failure to respond was not a result of mental incapacity.  

Furthermore, pursuant to the applicable regulation, "a substitute may not add an issue to or expand the claim."  38 C.F.R. § 3.1010 (f)(2).  Even if arguendo the Board were to find that the Veteran had a claim or an appeal pending at the time of his death, that claim would be limited to the issue of competency, and the appellant here would not be permitted to add to the issues or expand the claim, including by seeking an earlier effective date.

The appellant did an excellent job of presenting her case to the Board, and the Board understands her contentions and is sympathetic to her position.  That said, the Board simply has no authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) (holding that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."). 

In summary, the Board determines that the Veteran did not have a claim or an appeal pending at the time of his death.  Thus, given the facts of this case, the Board must deny the appellant's request for substitution, as there was no pending claim.
As such, her claim for substitution is without legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, and not the evidence, is dispositive, the claim should be denied or the appeal terminated because of the absence of legal merit or the lack of entitlement under the law).


ORDER

Entitlement to substitution as claimant due to the death of the Veteran is denied.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


